 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDRonald H. Cowan, d/b/a KJAZ Broadcasting Com-pany and American Federation of Televisionand Radio Artists, AFL-CIO, Petitioner. Case32-RC-179521 September 1984DECISION ON REVIEW, ORDER, ANDDIRECTION OF NEW ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISOn 27 April 19831 the Regional Director forRegion 32 issued his Decision and Directibn ofElection finding appropriate the requested unit lim-ited to all on-air programmers On 9 May the Em-ployer requested review of the Regional Director'sdecision, contending that his unit determinationwas erroneous The election which had beenscheduled for 31 May was held in the unit foundappropriate by the Regional Director, and the bal-lots were impounded On 29 July, the Board(Member Zimmerman dissenting) granted the Em-ployer's request for review Both parties filed briefson reviewThe Board has considered the decision and theentire record in light of the request for review andbriefs and has decided to affirm the Regional Di-rector's findings,2 but to reverse his conclusions,for the reasons which followThe issue is the composition of the unit appropri-ate for bargaining The Petitioner sought an elec-tion in a unit of "all on-air broadcasting employeesincluding announcers, newspersons and reportersemployed by the Employer" The Employer con-tended that given the size of its operation and itsintegrated nature the only appropriate unit consist-ed of all 26 employees, excluding a "casual" substi-tute programmer and a janitorThe Employer, KJAZ, operates a 24-hour-a-dayjazz radio station on which it sells commercialradio air time in a jazz format The sound of jazz isbroken by commercials for sponsors, announce-ments of current jazz events, press releases, andspecial live broadcasts KJAZ occupies the entiresecond floor of a small building, a converted two-bedroom apartment, and employs 26 regular em-ployees 5 full-time and 10 part-time programmers,5 salespersons, 2 traffic employees, a sales coordi-nator, a receptionist, a bookkeeper, and an engi-neer All employees are supervised by the generalmanager The programmers are almost exclusivelyresponsible for the broadcast of "on-air" materialand spend almost 50 percent of their time "on air"A majority of their air time, however, is spent per-1 All dates refer to 19832 Attached, in pertinent part, as Appendixforming routine functions, such as operating turnta-bles and tape recorders, cueing records, readingand regulating certain equipment, and making logentries in compliance with FCC regulationsThe Regional Director found the requested unitlimited to all 15 programmers to be appropriate be-cause it is "based on the recognized distinction forbargaining purposes in the radio industry betweenemployees who do not appear on the air and thosewho do" In support of this finding, he noted that,in Hampton Roads Broadcasting Corp (WGH), 100NLRB 238, 239 (1952),3the Board found a separate unit confinedto employees appearing before the microphonewas appropriate because these "employeeswho regularly or frequently appear before themicrophone constitute a homogeneous, readilyidentifiable cohesive group appropriate as aunit for collective bargaining" This decisionwas based on the finding that the on-air em-ployees possessed a talent•voice, diction andpersonality•which separated them from theother employees [Appendix, p]In requesting review, the Employer contendsthat the Regional Director departed from officiallyreported Board precedent in adopting a per se rulethat a unit of on-air programmers is entitled to sep-arate representation The Employer also contendsthat any presumed distinction between on- and off-air employees is rebutted by the factual record inthis case which conclusively shows the absence ofdivergent or readily identifiable separate communi-ties of interest among its 26 employees After con-sidering the record, we agree with this contention 4While it is true that programmers are almost ex-clusively responsible for the broadcast of "on-air"material, they spend 50 percent of their time off-airperforming non-air tasks in conjunction with thesalespersons, the traffic employees, and the salescoordinator While the sales staff is primarily re-sponsible for selling commercial air time, they also3 Supplemental Decision and Second Direction of Election, amending98 NLRB 1090 (1952) (Member Styles dissenting), after oral argument onmotion for reconsideration before the full Board (Chairman Herzog andMember Murdock dissented from the reversal of the original decision )Contrary to the Petitioner's contention, we do not regard the Employer'sposition in this case as requiring the Board to resuscitate the Board searlier overruled decision in the first Hampton Roads case As quotedabove, the Regional Director regarded Hampton Roads as based on atalent distinction between on air and all other employees, which wefind outweighed by other considerations in this case4 The Employer does not seek, and we do not intend, a broad rulingthat all on-air announcers or disc Jockeys may not comprise an appropriate unit under proper circumstances" Such a determination dependson the specific facts Involved Compare the similar caveat in the secondHampton Roads case, 100 NLRB at 240, noting that that case did nothold that a unit of all programming department employees would in allcircumstances be inappropriate"272 NLRB No 21 KJAZ BROADCASTING CO197spend 50 percent of their time at the studio, writealmost 75 percent of the advertising copy used bythe programmers, and have frequent and daily con-tact with the programmers in producing the re-corded commercials to be aired 5 Although thesales coordinator performs sales and clerical-relatedfunctions, she also spends 50 percent of her time invarious promotional activities involving the pro-grammers and acting as a liaison between the salesstaff and the programmers Likewise, the two traf-fic employees spend 50 percent of their time withthe programmers working on and editing "aircopy," scheduling commercials, assigning program-mers to make commercials, and producing com-mercials Even the receptionist spends at least 2hours a day with the programmers in writing, edit-ing, and placing the numerous public service an-nouncements that are broadcast on KJAZ The en-gineer and a full-time programmer are jointly re-sponsible for the purchase of all technical suppliesused in the production of commercials Thus, theevidence clearly demonstrates that there is a closefunctional relationship among all employees, andthat there is no clearly evident delineation of jobduties or functionsThus, all non-programming employees, with theexception of the bookkeeper, are regularly in con-tact with programmers for the purpose of produc-ing commercials, editing copy, reworking sampletapes to be submitted to potential customers, com-piling the play list, recording the Employer's tele-phone announcements on current jazz events, issu-ing press releases, coordinating special appearances,booking the KJAZ Allstars, and printing the news-letterRegardless of job title, all employees are com-monly supervised by KJAZ' general manager, gen-erally compensated in the same amounts,6 receivethe same fringe benefits, and perform whatevertasks are necessary for the production of radio pro-grams and the selling of commercial air time 7 Inits commitment to the jazz idiom, the Employerhas historically hired only employees with an in-depth knowledge of jazz,8 a "talent" shared by allits employeesIn sum, the record establishes that these on-airprogrammers do not share a substantial communityof interest separate and apart from other employeesof the Employer In the circumstances, the recog-5 One sales representative spends 20 percent of his time taping his owncommercials for on air use6 In view of this fact, the differences in method of computing remuneration is immatenal7 The small size of the Employer s operation both necessitates andmakes possible some aspects of the commonality among all the employeeshere9 The record establishes that the fundamental skill relied on by KJAZin selecting a programmer is ' knowledge of the music"nized distinction for bargaining purposes betweenon-air and not-on-air employees has broken down 9Accordingly, contrary to the Regional Director,we find that the only appropriate unit includes allof the Employer's employees 10As the unit found appropriate is broader than theunit in which the election was conducted, we shallorder that the election conducted on 31 May 1983be vacated and shall direct an election'l in the unitfound appropriate herein, as described below 12All full-time and regular part-time employeesemployed by the Employer at its Alameda,California location, excluding casual employ-ees, the janitor, guards and supervisors as de-fined in the ActORDERThe election conducted on 31 May 1983 ishereby vacated[Direction of New Election omitted from publi-cation ]MEMBER ZIMMERMAN, dissentingI dissented from the grant of review of the Re-gional Director's Decision and Direction of Elec-tion, and now dissent from my colleagues' findingthat a unit limited to the Employer's 15 on-air pro-grammers•disc jockeys and announcers•is inap-propriate for bargaining In concluding that theonly appropriate unit consists of all of the Employ-er's employees, the majority has departed fromwell-established Board policy finding appropriate aseparate unit of employees who regularly performbefore a microphone in the radio and television in-dustries 1 I agree with the Regional Director that9 Cf WTMJ AM FM-TV, 205 NLRB 36, 37 (1973), where the Boarddenied the appropnateness of separate representation for either dual funclion newsmen or the announcers who performed similar functions anddismissed AFTRA s petition for a unit limited to on-air newsmen, as Ithad not indicated a desire to proceed to an election in a broader unit1† Contrary to our dissenting colleague's contention, our decision isnot a departure from longstanding precedent As noted in HamptonRoads supra at 240, the question of the appropriateness of the unit is dependent on the specific facts of each case" Our factual analysis of theinstant case results in our conclusion that a separate unit of on air" employees is mappropnateIn view of the Petitioner's sufficient showing of interest in thebroader unit found appropriate, we have directed an election despite thefact that the Petitioner expressly reserved a decision on proceeding to anelection in an alternative unit Should the Petitioner not desire to proceed, It may withdraw its petition by request to the Regional Director,with notification to the Employer, within 5 days from the date of thisDecision on Reviewi2 The Regional Director found the substitute programmer is a casualemployee The Regional Director also excluded the Janitor, and neitherparty has questioned this exclusionI See, e g, Hampton Roads Broadcasting Corp (WGH), 100 NLRB 238(1952), WTAR Radio Corp, 100 NLRB 250 (1952), KPOJ Inc , 129NLRB 727 (1960), Pulitzer Publishing Co, 203 NLRB 639 (1973) 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances presented here do not warrant adeviation from the rational and long-recognizeddistinction for bargaining purposes between em-ployees who appear on the air and those who donotMy colleagues find that the presumptive appro-priateness of an all on-air employees' unit has beenrebutted in this case by the facts that the program-mers spend 50 percent of their time off-air workingclosely with sales and administrative personnel, andthat on-air and off-air employees have common su-pervision and roughly equal compensation It isneither surprising nor significant that a small radiostation•such as the Employer•would have a par-tially integrated operation and that on-air perform-ers would spend a substantial amount of their timeassisting other employees in off-air duties That hasbeen the situation more often than not in the caseswhere the Board has found a separate unit of on-airemployeesWhile that integration may indicate the appropri-ateness of an all-inclusive unit, it does not followthat such a unit is the only appropriate unit Thatthe programmers perform on the air sets themapart functionally and gives them a peculiar com-munity of interest not shared by the nonperformingemployees Contrary to the majority's assertion,there is a clear delineation between the employeeswho work on the air, and those who do not Forexample, prospective programmers must providethe Employer with a sample tape, no other posi-tions at the station require an air check tape beforehiring There have been no transfers from off-air toon-air jobs Because this is a 24-hour station, theprogrammers' work schedules are different from allother employees And, the fact that the program-mers spend about half their time in off-air tasksdoes not override the fact that they are the onlyones who exercise on-air talent As the Boardstated in Hampton Roads, 100 NLRB at 239 "whenan employee regularly appears before the micro-phone, it is that factor, alone, and not his otherduties, which gives rise to the community of inter-est which warrants his inclusion in the announcers'unitMy colleagues place much weight on the fre-quent contact that the Employer's sales and trafficpersonnel have with programmers in the producingand scheduling of commercials and public serviceannouncements Such contact, however, is simply afunction of the sales and traffic employees' jobs,and does not alter the fact that those employeesnever perform on-air duties It is the performanceof those on-air duties that establishes a substantialcommunity of interest for the programmers sepa-rate from the other employees of the EmployerMy colleagues' decision here unsettles an area ofthe Board's unit policy which for many years hasbeen stable and clear in its application They havedone so despite the absence of any evidence thatseparate units of on-air employees have caused anyundue problems in collective bargaining in thebroadcasting industry or that the unique interests ofon-air performers are not best served by such sepa-rate units The circumstances presented in this casedo not justify such an action Accordingly, reviewhaving been granted, improvidently in my opinion,I would affirm the Regional Director's Decisionand Direction of ElectionAPPENDIXFootnote 1 from Regional Director's Decision and Di-rection of ElectionBy its petition, Petitioner seeks to represent a unit ofall on-the-air broadcasting employees including announc-ers, newspersons and reporters employed by the Em-ployer at its Alameda, California facility The Employercontends that only a unit consisting of all the employeesat its Alameda, California facility excluding the Janitorand the substitute programer is appropriateThe Employer, a sole proprietorship with a facility inAlameda, California, is engaged in the business of radiobroadcasting and selling commercial advertising throughradio broadcasting There is no history of collective bar-gaining at the EmployerThe Employer occupies the entire second floor of asmall building that was converted from a two bedroomapartment The facility contains about 1,700 square feetand is divided into an on-air studio, a production studio,and two separate offices for the general manager andbookkeeper The remainder of the space, on "L" shapedarea separated by partitions and partial walls is shared byall of the employees except the bookkeeper All of theemployees share the same restroom facilities and parkinglotThe Employer has 26 full and part-time employeesThere are five fulltime programers, 10 part-time pro-gramers, five sales people, and six administrative-includ-ing the engineer In addition to the full and part-timeprogramers there is a substitute programer She works onan "as needed" basis and has refused work in the pastThe fulltime programers are salaried employees and thepart-time and substitute programers are paid on anhourly basis The fulltime programers earn between$15,000 to $20,000 per year The programers are the onlyon-air employees The station is on the air 24 hours aday which results in the programers working consecutiveshifts Thus, the morning programer's hours are from 5a m to 2 p m, the midday shift is from 11 a m to 7 p mto midnight, and the graveyard shift is from midnight to6 a m The fulltime programers spend about 40 to 60 per-cent of their time on the air, or about 4 to 6 hours a dayThey also produce and record the commercials Oneprogramer helps produce the jazz notebook which is atape of jazz events in the area This tape is played for KJAZ BROADCASTING CO199people who phone the station Another programer orga-nizes on-the-air interviews with jazz stars who are ap-pearing at local clubs The programers choose their ownmusic and must fit it into a daily log The daily log isprepared by two employees who share the traffic posi-tion and is a listing of public service announcements andcommercials which must be read The programer thenhas the discretion to play whatever music he desireswithin that framework Four of the programers are mem-bers of the KJAZ Allstars band with the two traffic em-ployees The KJAZ Allstars band is the station band Itis a goodwill emissory of the station The station chargesa relatively low fee, but only a regular advertiser wouldbe able to obtain the band's services The band memberssplit the fee, and in addition they earn compensatorytime off if the band plays outside their normal hours ofwork The programers are the major contributors to thestation newsletter, which is a monthly publication Theyalso compile the playlist which is a list of the most fre-quently played albums This list is distributed to advertis-ers and commercial outlets in the area The part-timeprogramers spend three to seven hours per week on theair and work on a regular basis When programers areinterviewed for a job at the station they must providethe general manager with a resume and an air checktape They are expected to have an indepth knowledgeof jazz, although the Employer is not interested inhaving programers with particular personalties as it feelsthat jazz music is its product, not the programer Noother positions at the station require an air check beforehiring, although almost all of the employees are jazz en-thusiasts All of the employees who work more than 20hours per week receive full benefits, including medicaland dental benefits, vacation and sick leave The Em-ployer has announced a profit sharing plan for all em-ployees, participation to be based on seniority, but todate there has been no profit to shareIn addition to the programers there are five salespeople, and the administrative positions, which include abookkeeper, receptionist-secretary, two people job shar-ing the traffic position, the engineer and the sales coordi-nator The sales people are salaried based on $500 permonth draw plus commissions, and their earning are inthe $15,000 to $20,000 per year range They spend ap-proximately 50 percent of their time away from the sta-tion visiting clients and the remainder at the station help-ing to produce commercials Their hours of work arefrom 8 30 a m to 5 30 p m There is one sales personwho records his own commercials but he never appearson-the-air live The engineer is a fulltime salaried posi-tion His working hours are from 10 a m to 7 p m, al-though he is on call for 24 hours a day He is in chargeof the maintenance and repair of the equipment and is re-quired to have a first class FCC license The engineerearns $24,000 per yearThe bookkeeper, who has her own office, is a salariedemployee whose salary is also in the $15,000 to $20,000range Her hours are from 10 a m to 7 p m, and herduties include billing clients and keeping the payrollrecords She is also the benefit specialist The bookkeep-er is the only employee, in addition to the general man-ager, who has access to the personnel files These filescontain each employee's application, resume, log of sickand vacation time and medical benefits received Theydo not contain any formal evaluation forms The recep-tionist-secretary is also the Public Affairs Director Inaddition to greeting visitors and answering the phone sheis in charge of all public service announcements Shehelps the programers select the public service announce-ments, and also helps produce, record, rewrite and editthem She also tabulates the statistical data for the playlist The sales coordinator is a salaried employee in the$15,000 to $20,000 range Her hours are from 10 a m to7 p m and her duties include editing the monthly news-letter, getting out press releases, typing, serving clientsand promotional activitiesThe traffic position is held by two employees in a jobsharing arrangement They each work 20 hours a weekand are paid on an hourly basis They produce the dailyproduction log, process sales orders, determine whichprogramer should record a particular commercial, editthe commercials, and compile the information to be readon the jazz notebook They also insure that all advertis-ing copy that will be read live is correct and are mem-bers of the KJA- All-stars bandThe general manager is the only supervisor at the Em-ployer's Alameda facility He holds a weekly staff meet-ing for sales personnel and a bimonthly meeting for allemployees He has the authority to execute a collective-bargaining agreement and to hire and fireThere is a presumption that a plant wide unit is appro-priate, but this may be rebutted and a separate unit ofemployees found appropriate where the separate unit isfound to have a community of interest apart from theEmployer's other employees Thus, in Hampton RoadsBroadcasting Corporation (WGH), 100 NLRB 238 (1952),the Board found a separate unit confined to employeesappearing before the microphone was appropriate be-cause these "employees who regularly or frequentlyappear before the microphone constitute a homogeneous,readily identifiable cohesive group appropriate as a unitfor collective bargaining" This decision was based onthe finding that the on-air employees possessed a talent•voice, diction and personality•which separated themfrom the other employees See also WTAR Radio Corpo-ration, 100 NLRB 250 (1952), KPOJ, Inc (KPOJ), 129NLRB 727 (1960), Pulitzer Publishing Co, 203 NLRB639 (1973)Based on the foregoing, it is concluded that a unit ofall full and part-time progamers, excluding the substituteprogramer, is appropriate This is based on the recog-nized distinction for bargaining purposes in the radio in-dustry between employees who do not appear on the airand those who do Thus, the programers spend the ma-jority of their time on-the-air, work different schedulesthan the other employees employed by the Employer,and are the only employees required to have an aircheck tape at their initial interviews This emphasis ontheir voice quality and on-the-air manner clearly demon-strates the special talents that the programers are re-quired to possess, setting them apart from the other em-ployees The on-air programers constitute a homogene-ous, identifiable, cohesive group appropriate as a unit for 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining Hampton Roads Broadcasting Cor-poration (WGH), supra